                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                             No. 5:19-CR-386-H

 UNITED STATES OF AMERICA                )
                                         )
       v.                                )
                                         )                  ORDER
 KENTRELL VENABLE,                       )
                                         )
       Defendant.                        )



      Before the court is a motion to suppress filed on behalf of Defendant Kentrell

Venable, which has been referred to the undersigned for a memorandum and

recommendation by Senior United States District Judge Malcolm J. Howard.

Counsel are directed to confer and submit to the court, on or before May 15, 2020,

three proposed dates for an evidentiary hearing on Defendant’s motion.

      This 20th day of April 2020.



                                      KIMBERLYLY
                                              L Y A. SWANK
                                      United States Magistrate Judge




            Case 5:19-cr-00386-H Document 28 Filed 04/21/20 Page 1 of 1
